Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 1 of 16 Page ID #:5790




  1   Daniel H. Charest (admitted pro hac vice)
      dcharest@burnscharest.com
  2   TX Bar # 24057803
      Will Thompson (CA Bar # 289012)
  3
      wthompson@burnscharest.com
  4   Warren Burns (admitted pro hac vice)
      wburns@burnscharest.com
  5
      TX Bar # 24053119
  6   E. Lawrence Vincent (admitted pro hac vice)
      lvincent@burnscharest.com
  7   TX Bar # 20585590
  8   BURNS CHAREST LLP
      900 Jackson St., Suite 500
  9   Dallas, Texas 75202
 10   Telephone: (469) 904-4550
      Facsimile: (469) 444-5002
 11
 12   Additional Counsel on Signature Page
 13                        UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
 15
 16   RAUL NOVOA, JAIME CAMPOS
      FUENTES, ABDIAZIZ KARIM, and Civil Action No. 5:17-cv-02514-JGB-
 17   RAMON MANCIA individually and on SHKx
 18   behalf of all others similarly situated,
                            Plaintiffs,        PLAINTIFFS’ SUPPLEMENTAL
 19                                            BRIEFING IN SUPPORT OF
 20   v.                                       THEIR EX PARTE
                                               APPLICATION FOR A
 21   THE GEO GROUP, INC.,                     TEMPORARY RESTRAINING
 22                         Defendant.         ORDER REQUIRING COVID-19
                                               PREVENTION MEASURES FOR
 23                                            NATIONWIDE HUSP CLASS
 24
                                                    The Honorable Jesus G. Bernal
 25
 26                                                 i
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 2 of 16 Page ID #:5791




  1                                         TABLE OF CONTENTS
  2
            1.    ICE ERO COVID-19 PRR ......................................................................2
  3
  4         2.    CDC Guidance for facilities without reported
                  COVID-19 Cases ........................................................................................5
  5
            3.    CDC Guidance for facilities with reported COVID-
  6
                  19 Cases ........................................................................................................9
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26                                                                ii
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                                                 5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 3 of 16 Page ID #:5792




  1            The Court held a hearing on plaintiffs’ application for temporary restraining order
  2   and plaintiffs’ motion for expedited discovery. (See generally dkt. 263.) At the conclusion
  3   of the hearing, the Court requested further briefing on the requirements over defendant
  4   The GEO Group, Inc. (“GEO”) with respect to personal protective equipment (PPE)
  5   to protect detainees in the HUSP Class.
  6            Here is the answer:
  7            1. GEO must provide all detainees, at a minimum, with cloth
  8               masks.
               2. GEO must provide all cleaning personnel—and that means
  9               HUSP Class Members—with gloves, outer garments, and hand
 10               cleaner/sanitizer.
               3. GEO must secure sufficient supplies of PPE for staff and
 11               detainees alike.
 12
               The three most important documents that define these requirements are: (1) the
 13
      ICE ERO COVID-19 Pandemic Response Requirements,1 issued by U.S. Immigration and
 14
      Customs Enforcement (“ICE”) Enforcement and Removal Operations (“ERO”); (2)
 15
      the Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
 16
      and Detention Facilities,2 issued by Centers for Disease Control and Prevention (“CDC”);
 17
      and (3) the Interim Recommendations for U.S. Community Facilities with Suspected/Confirmed
 18
      Coronavirus Disease 2019 (COVID-19),3 issued by CDC. Each are discussed in turn. But
 19
 20   1
        ICE Enforcement and Removal Operations, COVID-19 Pandemic Response Requirements (Version 1.0),
        (hereinafter “ICE ERO COVID-19 PRR, attached as Exhibit A), available at
 21     https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf.
      2
        Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus Disease 2019
 22     (COVID-19)          in       Correctional     and     Detention     Facilities,     available        at
        https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
 23     correctional-detention.html (attached as Exhibit B) (hereinafter, “CDC Correctional & Detention
        Facilities Guidance”) (last accessed April 17, 2020).
 24   3
        Centers for Disease Control and Prevention, Interim Recommendations for U.S. Community Facilities with
        Suspected/Confirmed      Coronavirus       Disease    2019       (COVID-19),        available        at
 25
 26                                                      1
          PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                          5:17-cv-02514-JGB
          SUPPORT OF THEIR EX PARTE APPLICATION
          FOR A TEMPORARY RESTRAINING ORDER
          REQUIRING COVID-19 PREVENTION
          MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 4 of 16 Page ID #:5793




  1   the three documents, i.e., the two CDC guidance documents, and the ICE document
  2   that invokes and cements them, all work together. And they should be read consistent
  3   with their purpose: to protect staff, detainees, and the United States from exposure to
  4   and illness from COVID-19.
  5   1.     ICE ERO COVID-19 PRR
  6
             On April 10, 2020, ICE ERO issued the ICE ERO COVID-19 PRR.4 By its
  7
      express terms, the ICE ERO COVID-19 PRR applies to each facility covered in the
  8
      HUSP Class because each such facility constitutes a dedicated ICE facility.5 And its
  9
      express terms confirm that the ICE ERO COVID-19 PRR is mandatory: “the ERO
 10
      PRR builds upon previously issued guidance and sets forth specific mandatory
 11
      requirements expected to be adopted by all detention facilities housing ICE detainees,
 12
      as well as best practices for such facilities, to ensure that detainees are appropriately
 13
      housed and that available mitigation measures are implemented during this
 14
 15
 16
        https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/cleaning-
 17     disinfection.html (attached as Exhibit C) (hereinafter “CDC Community Facilities Cleaning
        Guidance”) (last accessed April 17, 2020).
 18   4
      5
        See Declaration of Russell Hott (dkt. 125-1 in Fraihat) (describing ICE ERO COVID-19 PRR).
        For the benefit of a clean record, the HUSP Class relates to the following facilities:
 19        1. Adelanto ICE Processing Center (“Adelanto“)
           2. Aurora ICE Processing Center (“Aurora”) (f/k/a Aurora Contract Detention Facility)
 20        3. Broward Transitional Center (“BTC”)
           4. Folkston ICE Processing Center (“Folkston”)
 21        5. Joe Corley Processing Center (“Corley”)
 22        6. LaSalle ICE Processing Center (“La Salle”)
           7. Mesa Verde ICE Processing Center (“Mesa Verde”)
 23        8. Montgomery Processing Center (“Montgomery”)
           9. Northwest ICE Processing Center (“Northwest/Tacoma”)
 24        10. Pine Prairie ICE Processing Center (“Pine Prairie”)
           11. South Louisiana ICE Processing Center (“Basile”)
 25        12. South Texas ICE Processing Center (“Pearsall”).
 26                                                2
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                  5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 5 of 16 Page ID #:5794




  1   unprecedented public health crisis.”6 Further, the ICE ERO COVID-19 PRR explains
  2   that “[t]he ERO PRR is intended for use across ICE’s entire detention network, applying
  3   to all facilities housing ICE detainees, including ICE-owned Service Processing Centers,
  4   facilities operated by private vendors, and facilities operated by local government
  5   agencies that have mixed populations of which ICE detainees comprise only a small
  6   fraction.”7
  7            For each of the facilities within the HUSP Class—all ICE dedicated detention
  8   facilities—the PRR is unquestionably mandatory:
  9                  All ICE dedicated detention facilities must:
 10                      • Comply with the provisions of their relevant ICE
 11                        contract or service agreement.
                         • Comply with the ICE national detention standards
 12                        applicable to the facility, generally the Performance-
 13                        Based National Detention Standards 2011 (PBNDS
                           2011).8
 14                      • Comply with the CDC’s Interim Guidance on
 15                        Management of Coronavirus Disease 2019 (COVID-
                           19) in Correctional and Detention Facilities.9
 16
 17   6
        ICE ERO COVID-19 PRR, at 3 (“Purpose and Scope”) (emphasis added); see also id. at 4 (“Given the
        seriousness and pervasiveness of COVID-19, ICE is taking necessary and prompt measures in
 18     response. ICE is providing guidance on the minimum measures required for facilities housing ICE
        detainees to implement to ensure consistent practices throughout its detention operations and the
 19     provision of medical care across the full spectrum of detention facilities to mitigate the spread of
        COVID-19.” (emphasis added)).
 20   7
        ICE ERO COVID-19 PRR, at 5 (Concept of Operations).
      8
        In addition to imposing new protections on GEO’s operation of the facilities, the ICE ERO COVID-
 21     19 PRR reiterates that the PBNDS—and its limitations—remains in place. Id. That means GEO’s
        ability to rely on the PBNDS as an authority for being able to coerce labor remains limited to the four
 22     delineated measures set out in the PBNDS. For a more detailed discussion of the PBNDS limitations,
        see dkt. 259 at 14–15. GEO’s arguments about having detainees “clean up after themselves” and the
 23     like lack support—even with COVID-19. The existence of an emergency does not provide GEO
        with a basis to violate applicable law and demand further detainee work. To the contrary, the exposure
 24     risk inherent to Class Members when performing the sanitation functions in facility common areas
        underscores the need for trained, protected individuals to perform the work.
 25   9
        ICE ERO COVID-19 PRR, at 5 (Dedicated ICE Detention Facilities) (footnote omitted).
 26                                                      3
          PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                          5:17-cv-02514-JGB
          SUPPORT OF THEIR EX PARTE APPLICATION
          FOR A TEMPORARY RESTRAINING ORDER
          REQUIRING COVID-19 PREVENTION
          MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 6 of 16 Page ID #:5795




  1                ***

  2                In addition to the specific measures listed above, all detention facilities
                   housing ICE detainees must also comply with the following:
  3
                   ***
  4
  5                    • Ensure that sufficient stocks of hygiene supplies
                         (soap, hand sanitizer, tissues), personal protective
  6                      equipment (PPE) (to include facemasks, N95
  7                      respirators, eye protection, disposable medical gloves,
                         and disposable gowns/one-piece coveralls), and
  8                      medical supplies (consistent with the healthcare
  9                      capabilities of the facility) are on hand, and have a
                         plan in place to restock as needed if COVID-19
 10                      transmission occurs within the facility. 10
 11                ***
 12
                       • Cloth face coverings should be worn by detainees
 13                      and staff (when PPE supply is limited) to help slow
                         the spread of COVID-19. Cloth face masks should:
 14
                         o fit snugly but comfortably against the side of the
 15                         face
                         o be secured with ties or ear loops where possible or
 16
                            securely tied
 17                      o include multiple layers of fabric
                         o allow for breathing without restriction
 18
                         o be able to be laundered and machine dried without
 19                         damage or change to shape. 11
 20                ***
 21                    • Adhere to CDC recommendations for cleaning
 22                      and disinfection during the COVID-19 response.12
 23
      10
         ICE ERO COVID-19 PRR, at 7–8 (emphasis in original).
 24   11
         ICE ERO COVID-19 PRR, at 9 (emphasis added).
      12
          ICE ERO COVID-19 PRR, at 9–10 (Cleaning/Disinfecting Practices) (citing CDC Community
 25      Facilities Cleaning Guidance) (emphasis added).
 26                                                     4
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                            5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 7 of 16 Page ID #:5796




  1         By its express terms, ICE ERO COVID-19 PRR calls for cloth masks for all
  2   detainees (and staff).13 The cloth-mask requirement provides no limit with respect to
  3   exposure, area history, or any other issue that GEO argued applied. The requirement is
  4   unambiguous. And GEO is violating it.
  5         Similarly, the ICE ERO COVID-19 PRR demands that GEO maintain sufficient
  6   levels of soap, hand sanitizer, tissues, and PPE (which includes facemasks, N95
  7   respirators, eye protection, disposable medical gloves, and disposable gowns/one-piece
  8   coveralls).14 Further, ICE ERO COVID-19 PRR requires that GEO put into place a
  9   plan to “restock as needed if COVID-19 transmission occurs within the facility.”15 As
 10   such, GEO’s arguments (which remain unsubstantiated) about GEO’s inability to
 11   provide detainees with PPE and hand cleanser when laboring under the HUSP fall short
 12   of its obligations under ICE’s directive.
 13         These two points alone—clear obligations on GEO to provide for the safety of
 14   the detainee population—demonstrate GEO’s failure with regard to the HUSP Class.
 15   And, while ICE’s directive imposes protections independent of CDC guidance, the ICE
 16   ERO COVID-19 PRR plainly renders implementing the requirements of both the CDC
 17   Community Facilities Cleaning Guidance and the CDC Correctional & Detention
 18   Facilities Guidance mandatory as an additional layer of protection over the facilities.
 19   2.    CDC Guidance for facilities without reported COVID-19 Cases
 20
            When recognizing the need for CDC guidance about the COVID-19 virus for
 21
      correctional and detention facilities, the CDC addressed the inherent risk of introduction
 22
      into—and inevitable spread throughout—a typical detention facility:
 23
 24   13
         ICE ERO COVID-19 PRR, at 9.
      14
         ICE ERO COVID-19 PRR, at 8.
 25   15
         ICE ERO COVID-19 PRR, at 8.
 26                                               5
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                 5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 8 of 16 Page ID #:5797




  1                    Why is this guidance being issued?
  2                    Correctional and detention facilities can include custody,
  3                    housing, education, recreation, healthcare, food service, and
                       workplace components in a single physical setting. The
  4                    integration of these components presents unique challenges
  5                    for control of COVID-19 transmission among
                       incarcerated/detained persons, staff, and visitors. Consistent
  6                    application of specific preparation, prevention, and
  7                    management measures can help reduce the risk of
                       transmission and severe disease from COVID-19.
  8
                           • Incarcerated/detained persons live, work, eat, study,
  9                          and recreate within congregate environments,
 10                          heightening the potential for COVID-19 to spread
                             once introduced.
 11                        • In most cases, incarcerated/detained persons are not
 12                          permitted to leave the facility.
                           • There are many opportunities for COVID-19 to be
 13                          introduced into a correctional or detention facility,
 14                          including daily staff ingress and egress; transfer of
                             incarcerated/detained persons between facilities and
 15                          systems, to court appearances, and to outside medical
 16                          visits; and visits from family, legal representatives, and
                             other community members. Some settings,
 17                          particularly jails and detention centers, have high
 18                          turnover, admitting new entrants daily who may have
                             been exposed to COVID-19 in the surrounding
 19                          community or other regions.
 20                        • Persons incarcerated/detained in a particular facility
                             often come from a variety of locations, increasing the
 21                          potential to introduce COVID-19 from different
 22                          geographic areas. . . .16

 23
 24
 25   16
           CDC Correctional & Detention Facilities Guidance, at 1-2.
 26                                                      6
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                      5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 9 of 16 Page ID #:5798




  1          The CDC Correctional & Detention Facilities Guidance addresses the need for
  2   cleaning and protection—even when COVID-19 has not been identified in a facility:17
  3                  Cleaning and Disinfecting Practices
  4                  Even if COVID-19 cases have not yet been identified inside
  5                  the facility or in the surrounding community, begin
                     implementing intensified cleaning and disinfecting
  6                  procedures according to the recommendations below. These
  7                  measures may prevent spread of COVID-19 if introduced.

  8                  Adhere to CDC recommendations for cleaning and
                     disinfection during the COVID-19 response. Monitor these
  9
                     recommendations for updates.
 10
                     ***
 11
                     Ensure adequate supplies to support intensified cleaning and
 12                  disinfection practices, and have a plan in place to restock
 13                  rapidly if needed.18
 14
             Notably, the reference to “CDC recommendations for cleaning and disinfection
 15
      during the COVID-19 response” contains a hyperlink to the CDC Community Facilities
 16
      Cleaning Guidance. And the CDC Community Facilities Cleaning Guidance expressly
 17
 18
 19   17
          Out of the twelve facilities in the HUSP Class, five facilities have reported cases of COVID-19 for
         either detainees or staff. See ICE, ICE Guidance on COVID-19, https://www.ice.gov/coronavirus (last
 20      visited Apr 17, 2020) (listing confirmed COVID-19 diagnoses at GEO’s Aurora ICE Processing
         Center, LaSalle ICE Processing Center, Pine Prairie ICE Processing Center); Benavides v. Gartland, No.
 21      5:20-cv-00046-LGW-BWC, dkt. 29-1 (S.D. Ga.) (listing a confirmed COVID-19 diagnosis at GEO’s
         Folkston ICE Processing Center); Elizabeth Trovall, Immigrant Detention Center Employee Tests Positive
 22      For        COVID-19,            Houston        Public        Media        (Mar.        24,      2020),
         https://www.houstonpublicmedia.org/articles/news/health-
 23      science/coronavirus/2020/03/24/365114/immigrant-detention-center-employee-tests-positive-for-
         covid-19/ (last visited Apr 17, 2020) (identifying a positive COVID-19 diagnosis at GEO’s
 24      Montgomery Processing Center). Of note, however, neither ICE nor GEO has provided any data
         about suspected cases, which would invoke the heightened measures discussed below.
 25   18
          CDC Correctional & Detention Facilities Guidance, at 7-8 (emphasis added).
 26                                                      7
       PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                             5:17-cv-02514-JGB
       SUPPORT OF THEIR EX PARTE APPLICATION
       FOR A TEMPORARY RESTRAINING ORDER
       REQUIRING COVID-19 PREVENTION
       MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 10 of 16 Page ID
                                 #:5799




 1   calls for PPE (gloves and garments) and hand wash/sanitizer for those people who are
 2   doing the cleaning work:
                  Personal Protective Equipment (PPE) and Hand
 3
                  Hygiene
 4
                    • The risk of exposure to cleaning staff is inherently
 5                    low. Cleaning staff should wear disposable gloves
 6                    and gowns for all tasks in the cleaning process,
                      including handling trash.
 7                    o Gloves and gowns should be compatible with the
 8                       disinfectant products being used.
                      o Additional PPE might be required based on the
 9                       cleaning/disinfectant products being used and
10                       whether there is a risk of splash.
                      o Gloves and gowns should be removed carefully to
11                       avoid contamination of the wearer and the
12                       surrounding area. Be sure to clean hands after
                         removing gloves.
13                    o If gowns are not available, coveralls, aprons or
                         work uniforms can be worn during cleaning and
14
                         disinfecting. Reusable (washable) clothing should
15                       be laundered afterwards. Clean hands after
                         handling dirty laundry.
16
                      o Gloves should be removed after cleaning a room
17                       or area occupied by ill persons. Clean hands
                         immediately after gloves are removed.
18
                      o Cleaning staff should immediately report breaches
19                       in PPE such as a tear in gloves or any other
                         potential exposures to their supervisor.
20                    o Cleaning staff and others should clean hands
21                       often, including immediately after removing
                         gloves and after contact with an ill person, by
22                       washing hands with soap and water for 20
23                       seconds. If soap and water are not available and
                         hands are not visibly dirty, an alcohol-based hand
24                       sanitizer that contains at least 60% alcohol may be
25
26                                            8
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                              5:17-cv-02514-JGB
     SUPPORT OF THEIR EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER
     REQUIRING COVID-19 PREVENTION
     MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 11 of 16 Page ID
                                 #:5800




 1                              used. However, if hands are visibly dirty, always
                                wash hands with soap and water.19
 2
 3          Again, these requirements—gloves, gown, and hand cleansers—are both plain

 4   and mandatory. And GEO is not protecting the Class Members as required.20

 5   3.     CDC Guidance for facilities with reported COVID-19 Cases
 6
            The CDC Correctional & Detention Facilities Guidance calls for an additional
 7
     layer of protection for facilities in which COVID-19 cases have been confirmed or
 8
     suspected: “If there has been a suspected COVID-19 case inside the facility (among
 9
     incarcerated/detained persons, staff, or visitors who have recently been inside), begin
10
     implementing Management strategies while test results are pending.”21 With respect to
11
     cleaning in the circumstance of a reported case—like there has been with five of the
12
     twelve facilities that house the HUSP Class—the CDC Correctional & Detention
13
     Facilities Guidance calls for the continuation of the above-described steps (“Continue
14
     adhering to recommended cleaning and disinfection procedures for the facility at large.
15
     (See above.)”), and implementation of additional cleaning measures specific to the
16
     exposure.22 Notably, the “(See above.)” language from the CDC Correctional &
17
     Detention Facilities Guidance hyperlinks directly to the above-quoted “Cleaning and
18
     Disinfecting Practices,” which call for the cleaning of common areas and the provision
19
     of PPE/handwash for cleaning staff. Under this guidance, the minimum protections
20
21   19
         CDC Community Facilities Cleaning Guidance, at 4-5. The header “Personal Protective Equipment
        (PPE) and Hand Hygiene” appears on the online version of the CDC Community Facilities Cleaning
22      Guidance but not the downloaded PDF. For the sake of context and clarity, it is quoted here.
     20
         With respect to the reference to the “risk of exposure to cleaning staff” being low, that is true if—
23      and only if—the cleaning staff is provided with the protections mandated in the CDC Community
        Facilities Cleaning Guidance. The reference should not be read to vitiate the very protections the
24      guidance demands.
     21
         CDC Correctional & Detention Facilities Guidance, at 11.
25   22
         CDC Correctional & Detention Facilities Guidance, at 12 (Cleaning and Disinfecting Practices).
26                                                      9
      PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                             5:17-cv-02514-JGB
      SUPPORT OF THEIR EX PARTE APPLICATION
      FOR A TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 12 of 16 Page ID
                                 #:5801




 1   remain in place and are supplemented by additional layers of protection depending on
 2   the circumstances.
 3          The additional cleaning—accessed by a hyperlink in the text “(See below.)”—
 4   appears in the section titled “Cleaning Spaces where COVID-19 Cases Spent Time.”23
 5   That section describes in detail the additional steps required to clean a specific area where
 6   a confirmed (or suspected) positive COVID-19 case spent time. In addition to the
 7   additional cleaning requirements, the CDC Correctional & Detention Facilities
 8   Guidance makes reference to the potential need for additional PPE: “Ensure that staff
 9   and incarcerated/detained persons performing cleaning wear recommended PPE. (See
10   PPE section below.)”24 And that hyperlink leads to another section, called
11   “Recommended PPE and PPE Training for Staff and Incarcerated/Detained
12   Persons.”25
13          The Recommended PPE and PPE Training for Staff and Incarcerated/Detained
14   Persons section describes various types of PPE and, as to the combinations and need
15   for PPE in situations where confirmed cases exist, provides that “[r]ecommended PPE
16   for incarcerated/detained individuals and staff in a correctional facility will vary based
17   on the type of contact they have with COVID-19 cases and their contacts (see
18   Table 1).”26 And the CDC Correctional & Detention Facilities Guidance calls for both
19   detainee training and administrator vigilance regarding PPE requirements for various
20   jobs.27 The CDC Correctional & Detention Facilities Guidance’s Table 1 (referenced
21
     23
         CDC Correctional & Detention Facilities Guidance, at 14.
22   24
         CDC Correctional & Detention Facilities Guidance, at 14.
     25
         CDC Correctional & Detention Facilities Guidance, at 18-20.
23   26
         CDC Correctional & Detention Facilities Guidance, at 19.
     27
         CDC Correctional & Detention Facilities Guidance, at 19 (“If administrators anticipate that
24      incarcerated/detained persons will request unnecessary PPE, consider providing training on the
        different types of PPE that are needed for differing degrees of contact with COVID-19 cases and
25
26                                                  10
      PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                       5:17-cv-02514-JGB
      SUPPORT OF THEIR EX PARTE APPLICATION
      FOR A TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 13 of 16 Page ID
                                 #:5802




 1   several times in the Recommended PPE and PPE Training for Staff and
 2   Incarcerated/Detained Persons section) sets out different PPE combination.28 The most
 3   likely scenario for HUSP Class Members in a work situation (i.e., “Incarcerated/detained
 4   persons in a work placement cleaning areas where a COVID-19 case has spent time”)
 5   calls for gloves and gown/coveralls and, potentially, more PPE.29 The potential
 6   “additional PPE” requirement, in turn, links generally to the CDC Community Facilities
 7   Cleaning Guidance.30
 8                                      *       *       *       *       *
 9          Whether the facility has reported incidents of positive COVID-19 cases—as five
10   out of twelve of the facilities have here—or no reported cases, the ICE-mandated
11   minimum protections for the HUSP Class Members remain the same:
12          1. GEO must provide all detainees, at a minimum, with cloth
13             masks.
            2. GEO must provide all cleaning personnel—and that means
14             HUSP Class Members—with gloves, outer garments, and hand
15             cleaner/sanitizer.
            3. GEO must secure sufficient supplies of PPE for staff and
16             detainees alike.
17
            GEO is doing none of these things. And it refuses to do so. To protect the Class
18
     Members, the Court should order GEO to stop using unprotected detainees to clean
19
     facility common areas beyond the PBNDS-permitted delineated tasks. In the alternative,
20
     the Court should order GEO to adhere to the ICE ERO COVID-19 PRR and—for so
21
22
        contacts, and the reasons for those differences (see Table 1). Monitor linked CDC guidelines in Table
23      1 for updates to recommended PPE.”)
     28
         CDC Correctional & Detention Facilities Guidance, at 19-20.
24   29
         CDC Correctional & Detention Facilities Guidance, at 19.
     30
         CDC Correctional & Detention Facilities Guidance, at 19 (hyperlink to CDC Community Facilities
25      Cleaning Guidance).
26                                                     11
      PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                            5:17-cv-02514-JGB
      SUPPORT OF THEIR EX PARTE APPLICATION
      FOR A TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 14 of 16 Page ID
                                 #:5803




 1   long as it used detainee labor in the HUSP—not only provide (a) masks (cloth or better),
 2   (b) gloves, (c) gowns/coveralls, and (d) hand cleaner/sanitizer but also maintain an
 3   adequate supply of such PPE to protect the HUSP Class Members during the COVID-
 4   19 pandemic.
 5   Dated: April 17, 2020                   Respectfully submitted,
 6
                                              /s/ Daniel H. Charest
 7                                           Daniel H. Charest (admitted pro hac vice)
 8                                           dcharest@burnscharest.com
                                             TX Bar # 24057803
 9                                           Will Thompson (CA Bar # 289012)
                                             wthompson@burnscharest.com
10
                                             Warren Burns (admitted pro hac vice)
11                                           wburns@burnscharest.com
                                             TX Bar # 24053119
12
                                             E. Lawrence Vincent (admitted pro hac vice)
13                                           lvincent@burnscharest.com
                                             TX Bar # 20585590
14
                                             BURNS CHAREST LLP
15                                           900 Jackson St., Suite 500
                                             Dallas, Texas 75202
16                                           Telephone: (469) 904-4550
17                                           Facsimile: (469) 444-5002
18                                           Robert Ahdoot (CA Bar # 172098)
19                                           rahdoot@ahdootwolfson.com
                                             Tina Wolfson (CA Bar # 174806)
20                                           twolfson@ahdootwolfson.com
21                                           Theodore W Maya (CA Bar # 223242)
                                             tmaya@ahdootwolfson.com
22                                           Alex R. Straus (CA Bar # 321366)
23                                           astraus@ahdootwolfson.com
                                             AHDOOT & WOLFSON, PC
24                                           10728 Lindbrook Drive
25                                           Los Angeles, California 90024-3102

26                                             12
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                5:17-cv-02514-JGB
     SUPPORT OF THEIR EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER
     REQUIRING COVID-19 PREVENTION
     MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 15 of 16 Page ID
                                 #:5804




 1                                           Telephone: (310) 474-9111
                                             Fax: (310) 474-8585
 2
                                             Korey A. Nelson (admitted pro hac vice)
 3
                                             knelson@burnscharest.com
 4                                           LA Bar # 30002
                                             Lydia A. Wright (admitted pro hac vice)
 5
                                             lwright@burnscharest.com
 6                                           LA Bar # 37926
                                             C. Jacob Gower (admitted pro hac vice)
 7                                           jgower@burnscharest.com
 8                                           LA Bar # 34564
                                             BURNS CHAREST LLP
 9                                           365 Canal Street, Suite 1170
10                                           New Orleans, LA 70130
                                             Telephone: (504) 799-2845
11                                           Facsimile: (504) 881-1765
12                                           R. Andrew Free (admitted pro hac vice)
                                             andrew@immigrantcivilrights.com
13                                           TN Bar # 030513
14                                           LAW OFFICE OF R. ANDREW FREE
                                             P.O. Box 90568
15                                           Nashville, TN 37209
16                                           Telephone: (844) 321-3221
                                             Facsimile: (615) 829-8959
17
18                                           Nicole Ramos (admitted pro hac vice)
                                             nicole@alotrolado.org
19                                           NY Bar # 4660445
20                                           AL OTRO LADO
                                             511 E. San Ysidro Blvd., # 333
21                                           San Ysidro, CA 92173
22                                           Telephone: (619) 786-4866

23                                           Attorneys for Plaintiffs
24
25
26                                             13
     PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                5:17-cv-02514-JGB
     SUPPORT OF THEIR EX PARTE APPLICATION
     FOR A TEMPORARY RESTRAINING ORDER
     REQUIRING COVID-19 PREVENTION
     MEASURES FOR NATIONWIDE HUSP CLASS
Case 5:17-cv-02514-JGB-SHK Document 264 Filed 04/17/20 Page 16 of 16 Page ID
                                 #:5805




 1                              CERTIFICATE OF SERVICE

 2         On April 17, 2020, I electronically submitted the foregoing document with the
 3   clerk of the court for the U.S. District Court, Central District of California, using the
 4   electronic case filing system. I hereby certify that I have provided copies to all counsel
 5   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6                                             /s/ Daniel H. Charest
 7                                            Daniel H. Charest (admitted pro hac vice)
                                              dcharest@burnscharest.com
 8
                                              TX Bar # 24057803
 9                                            BURNS CHAREST LLP
                                              900 Jackson St., Suite 500
10                                            Dallas, Texas 75202
11                                            Telephone: (469) 904-4550
                                              Facsimile: (469) 444-5002
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                              14
      PLAINTIFFS’ SUPPLEMENTAL BRIEFING IN                                 5:17-cv-02514-JGB
      SUPPORT OF THEIR EX PARTE APPLICATION
      FOR A TEMPORARY RESTRAINING ORDER
      REQUIRING COVID-19 PREVENTION
      MEASURES FOR NATIONWIDE HUSP CLASS
